Citation Nr: 1026222	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation for service-connected 
post traumatic seizure disorder in excess of 20 percent for the 
period from October 6, 2004, to March 13, 2006, and a disability 
evaluation in excess of 40 percent for the period beginning March 
14, 2006.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision, the RO confirmed 
and continued the 20 percent rating previously assigned.  

In June 2008, this matter was remanded by the Board for further 
development.  The required development substantially having been 
completed, adjudication may proceed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

A 40 percent disability rating was assigned for the Veteran's 
post traumatic seizure disorder effective March 14, 2006, in a 
May 2009 rating decision from the VA Regional Office (RO) in 
Huntington, West Virginia.  Because this increased evaluation 
does not cover the entire period under appeal and does not 
represent the maximum rating available for the period it does 
cover, the Veteran's claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In accordance with a recent opinion of the Court of Appeals for 
Veterans Claims (Court), entitlement to TDIU has been included as 
an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's post traumatic 
seizure disorder has been manifested by an overall disability 
picture that more nearly approximates that of major seizures 
averaging once every four months.  

2.  At no time has the Veteran's post traumatic seizure disorder 
been shown to more nearly approximate that of major seizures 
occurring on average of once every three months or more than 10 
minor seizures weekly.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
a disability evaluation of 60 percent, but no higher, for the 
service-connected post traumatic seizure disorder for the period 
beginning on October 6, 2004 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.121, 4.124a, Diagnostic Code 8910 (2009).

2.  The criteria for a disability evaluation in excess of 60 
percent for the service-connected post traumatic seizure disorder 
have not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.121, 4.124a, 
Diagnostic Code 8910 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran submitted his claim for a higher evaluation in 
October 2004.  He was notified by letter dated in January 2005 of 
the evidence not of record that was necessary to substantiate his 
claim and his and VA's respective duties for obtaining evidence.  
In April 2005, the RO issued a rating decision denying the claim.  
Letters dated in March 2006 and September 2008 notified the 
Veteran of how VA determines disability ratings and effective 
dates for service-connected disabilities.  A rating decision 
partially granting the Veteran's claim and a supplemental 
statement of the case (SSOC) partially denying the claim were 
issued in May 2009.

Given the above, VA's duty to notify was not satisfied prior to 
the initial decision by the AOJ.  The duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Instead, such 
notice errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or SSOC, is sufficient to cure a timing defect).

The notice timing error in this case essentially has been cured.  
After complete notice was provided, the Veteran's claim was 
readjudicated by way of a rating decision and SSOC in May 2009.  
The Veteran was given ample opportunity to respond.  He further 
was afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, the timing 
error did not affect the essential fairness of the adjudication 
and it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination and 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  The Veteran submitted private treatment 
records from Hospital General Menonita, Inc.  No other private 
treatment records have been obtained by VA.  The duty to assist 
is not applicable in this regard, however, as the Veteran has not 
identified any such records.  See 38 U.S.C.A. § 5103A(b).  
Indeed, while the Board remanded the claim in June 2008 in part 
so that treatment records from Dr. V. could be obtained, the 
Veteran did not respond to VA's September 2008 letter requesting 
contact information for Dr. V.  Medical examinations were 
afforded to the Veteran with respect to his claim in January 2005 
and January 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained or for which attempts have 
not been made to obtain.  Hence, all necessary development has 
been accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II.  Higher Evaluations

The Veteran contends that his service-connected post traumatic 
seizure disorder is more severe than contemplated by a 20 percent 
disability evaluation for the period from October 6, 2004, to 
March 13, 2006.  He also contends that this service-connected 
disability is more severe than contemplated by a 40 percent 
disability evaluation for the period beginning March 14, 2006.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify various disabilities and the criteria 
for specific percentage ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to a 
service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily life, 
as demonstrated by the Veteran's symptomatology, with a schedule 
of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected post traumatic seizure disorder 
currently is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  Diagnostic Code 8910 concerns epilepsy, grand mal.  
This disability, along with other epilepsies addressed in 
Diagnostic Codes 8911 to 8914, is rated pursuant to the General 
Rating Formula for Major and Minor Epileptic Seizures (General 
Rating Formula).  The General Rating Formula provides for a 20 
percent rating when there is at least 1 major seizure in the last 
2 years or at least 2 minor seizures in the last 6 months.  A 40 
percent rating is warranted when there is at least 1 major 
seizure in the last 6 months or 2 in the last year or an average 
of at least 5 to 8 minor seizures weekly.  A 60 percent rating 
requires an average of at least 1 major seizure in 4 months over 
the last year or 9 to 10 minor seizures per week.  An average of 
at least 1 major seizure in 3 months over the last year or more 
than 10 minor seizures weekly merits an 80 percent rating.  The 
highest disability rating of 100 percent is reserved for when 
there is an average of at least 1 major seizure per month over 
the last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 to 
8914, General Rating Formula.

A major seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911, Note (1).  No distinction is made between diurnal and 
nocturnal major seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910 to 8914, General Rating Formula, Note (3).  A minor seizure 
consists of a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type), or sudden 
loss of postural control (akinetic type).  38 C.F.R. § 4.124a, 
Diagnostic Code 8911, Note (2).  In the presence of both major 
and minor seizures, the predominating type is rated.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910 to 8914, General Rating Formula, 
Note (2).

The frequency of seizures should be ascertained under the 
ordinary conditions of life (while not hospitalized).  38 C.F.R. 
§ 4.121.  Competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics 
therefore may be accepted as evidence of frequency.  Id.

A VA treatment record dated in November 2003 documents that 
although the Veteran complained of having no seizures during the 
previous month, he indicated that he had several seizures prior 
to that.  These seizures were attributed to poor compliance with 
his medication regimen.

A January 2004 VA treatment record reflects that the Veteran had 
been free of grand mal seizures since surgery [in 1987].

The Veteran was afforded a VA epilepsy and narcolepsy examination 
in January 2005.  He noted a history of generalized seizures in 
which he falls to the ground, starts jerking with tonic-clonic 
contractions, bites his tongue, loses control of his urinary 
sphincter, and occasionally also has fecal incontinence.  He then 
reported approximately 27 of these seizures in the previous year, 
with 1 month of 5 seizures but most months of about 2 seizures.  
The Veteran also reported that he experiences more seizures when 
he is stressed or tense.  Upon consideration of this information, 
the examiner diagnosed the Veteran with seizure disorder post 
traumatic.

A VA treatment record dated in February 2005 reveals that the 
Veteran has had no grand mal seizures and only 3 to 4 slight 
seizures while taking his medication.

In September 2005, the Veteran complained to the Hospital General 
Menonita, Inc., of frequent convulsive episodes and biting his 
mouth, as well as one recent episode of a tonic-clonic seizure 
lasting approximately one minute.  He was diagnosed with 
epilepsy.

In his October 2005 substantive appeal on a VA Form 9, the 
Veteran indicated that he had averaged at least 3 major seizures 
per month over the previous year.

A December 2005 VA treatment record documents the Veteran's 
complaint of seizures at least 3 times per week.

A VA treatment record dated March 14, 2006, reflects the 
Veteran's complaint of having 3 seizures since his last visit.  
It also reflects his indication that he was taken to Hospital 
General Menonita, Inc., for these seizures.

A July 2006 VA treatment record reveals that the Veteran 
complained of experiencing seizures at least 3 times per week.

A VA treatment record dated in January 2007 documents the 
Veteran's complaint of seizures at least 4 times per day.

A March 2007 VA treatment record reflects the Veteran's complaint 
of experiencing 2 to 3 times seizures per week.  It also reflects 
his characterization of these seizures as episodes in which he 
falls to the floor with tonic-clonic movements, relaxation of the 
sphincter, and biting of the tongue.

A VA treatment record dated in May 2007 reveals that the Veteran 
had started taking Topamax to control seizures and had only 
complained of having 2 seizures since his last visit.

An August 2007 VA treatment record documents the Veteran's 
complaints of a seizure 1 month prior and of experiencing more 
seizures when he is in emotional distress.  It also documents his 
and his wife's description of his seizures as episodes of 
dizziness and blurred vision followed by a loss of consciousness, 
falling to the grounds, making movements, biting his tongue, and 
loss of sphincter control.

A December 2007 VA treatment record documents that the Veteran's 
last seizure was 4 days prior.

A VA treatment record dated in April 2008 reflects the Veteran's 
complaint of 4 seizures since his last visit, with the last 
occurring approximately 1.5 months earlier.  It also reveals the 
Veteran's identification of his seizure symptoms, including 
warning visual flashing lights followed by a 2 minute period of 
loss of consciousness, generalized tonic-clonic movements, tongue 
biting, and loss of urinary sphincter control.

The Veteran was afforded a VA epilepsy and narcolepsy examination 
in January 2009.  He noted a history of generalized convulsive 
epilepsy (grand mal, atonic, myoclonic, tonic, clonic, tonic-
clonic) after which he experienced post-ictal confusions lasting 
1.5 hours.  He then reported that his last seizure occurred in 
late December 2008, that he experienced at least 5 to 8 episodes 
of simple partial epilepsy per week, and that he experienced at 
least 1 episode of generalized non-convulsive epilepsy each month 
during the past 12 months.  The Veteran's treatment records and 
his wife's observations confirmed these frequencies, and the 
examination report noted this to be an increase in disability 
during the prior year.  Upon consideration of this information, 
the examiner diagnosed him with a seizure disorder.  The examiner 
noted that the Veteran was not employed, having retired in 1974 
due to a traumatic brain injury, and was either severely impaired 
in the performance of or prevented completely from performing 
most usual daily activities.

A March 2009 VA treatment record reveals that the Veteran 
complained of approximately 1 seizure per week, occasionally 
fewer after his medication was optimized, since his last visit.  
It also reveals the Veteran's indication that his last seizure 
was the night prior.

In light of the evidence, it is not entirely clear what type of 
seizures the Veteran suffers from.  Although the Veteran is 
reporting symptoms associated with "major seizures" it appears 
from the objective findings that his seizures are minor seizures, 
particularly given the frequency.  Despite the Veteran's reports, 
there is no objective indication that the Veteran had 1 major 
seizure every 4 months or at least 9 to 10 minor seizures per 
week; and, in fact, the Veteran was noted to be free of grand mal 
seizures in VA treatment records dated in January 2004 and 
February 2005.  Moreover, the seizures he self-reported, 
including an average of at least 3 seizures per month described 
as "major" in October, did not include unconsciousness and thus 
do not satisfy the definition of major seizures as defined in 
38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  

Nevertheless, the record consistently reflects that the Veteran's 
has experienced approximately one seizure every four months that 
includes symptoms typical of a major seizure such as jerky 
movements, tongue biting, loss of consciousness and post-seizure 
confusion; and, certainly at least one of the Veteran's numerous 
reported seizures may be a major seizure.  It is also clear from 
the record that the Veteran's seizure medications have been 
changed and increased during the entire appeal period on numerous 
occasions because of other medical conditions, or because they 
were not working satisfactorily.  This is evidence that the 
Veteran's seizures were not in control during the appeal period 
and it is also evidence that supports the Veteran's account of 
the high frequency of the seizure events.  Although it is unclear 
whether the majority of the Veteran's reported seizures are major 
or minor, as defined by the regulations, given the frequency and 
nature of the seizures as reported by the Veteran, the Board 
resolves all doubt in finding that at least one seizure every 
four months is consistent with a "major" seizure.  All doubt is 
therefore resolved in the Veteran's favor and the criteria for 
the assignment of a 60 percent rating is more nearly approximated 
throughout the appeal period.  

In this regard, however, the criteria for the assignment of the 
next higher, 80 percent rating are not met in this case.  As the 
Board resolves all doubt in the Veteran's favor with the 
assignment of a 60 percent rating effective from October 6, 2004, 
it follows that the medical evidence of record does not support 
the assignment of an 80 percent rating at any time during the 
appeal period.  At no time does the evidence indicate at least 1 
major seizure in 3 months during a one-year period or more than 
10 minor seizures weekly.  

Although the seizure symptoms reported by the Veteran and 
confirmed by his wife included a loss of consciousness in August 
2007 and April 2008, they were noted at this later date to last 
only 2 minutes.  No durational information regarding them was 
provided in August 2007.  The Veteran did complain of 4 seizures 
per day in January 2007; but, again, when this is considered with 
all of the other evidence of record, it is not consistent with 
the overall disability picture shown by the objective evidence or 
the other self-reported history.  Moreover, all of his other 
numerous complaints of seizures ranged in frequency from 
approximately 1 per month (in between VA visits) to 5 to 8 minor 
seizures per week.  As noted above, there were time periods 
within the appeal period where the Veteran's seizures were less 
severe and less frequent than at other times.  With a disability 
picture such as this, with waxing and waning of symptoms based 
largely on changes in medication between 2004 and the present 
time, the overall disability picture for the entire appeal period 
more nearly approximates the criteria for the assignment of a 60 
percent rating and no higher.  

Thus, the criteria are met for the assignment of a 60 percent 
rating for the service-connected seizure disorder since October 
6, 2004; the preponderance of the evidence is against the 
assignment of a disability rating in excess of 60 percent for the 
service-connected posttraumatic seizure disorder at any time 
during the appeal period; there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




III.  Extraschedular Consideration

The above determination increasing the Veteran's disability 
rating for post traumatic seizure disorder to 60 percent for the 
entire appeal period beginning from October 6, 2004 is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no indication 
that the assignment of ratings on an extraschedular basis is 
warranted for this disability.  See 38 C.F.R. § 3.321(b).

In this regard, there has been no showing that the Veteran's post 
traumatic seizure disorder has reflected so unique or exceptional 
a disability picture that it could not be contemplated adequately 
by the regular schedular rating criteria discussed above.  The 
evidence instead indicates that the Veteran's predominant 
symptoms are contemplated by these criteria.

There also has been no showing that the Veteran's post traumatic 
seizure disorder satisfied the unusual disability factor of 
requiring frequent periods of hospitalization.  The evidence 
indicates that the Veteran has sought treatment for seizures at 
Hospital General Menonita, Inc.  It does not indicate, however, 
that he ever has been hospitalized there or at any other hospital 
due to his seizures.  With respect to the exceptional disability 
factor of marked interference with employment, the Board 
acknowledges that the Veteran is unemployed.  The Board further 
acknowledges that the examiner who conducted the January 2009 VA 
epilepsy and narcolepsy examination opined that the Veteran 
experiences severe impairment in, or is prevented from, 
performing most usual daily activities; however, there is no 
suggestion that the post traumatic seizure disorder has 
significant effects on his occupational activities or that the 
Veteran's unemployment is due to the seizures.  The examination 
report notes only that the cause of retirement in 1974 was due to 
the traumatic brain injury, which certainly may encompass more 
than just the service-connected seizure disorder.

Without first finding that the Veteran's post traumatic seizure 
disability picture was not adequately contemplated by the regular 
schedular rating criteria and then determining that the evidence 
suggests unusual or exceptional disability factors, however, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Remanding this claim to the RO for referral 
to the Under Secretary for Benefits or Director of the 
Compensation and Pension Service, who assign such ratings, thus 
is not warranted at this time.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent disability evaluation, but no higher, 
for the service-connected post traumatic seizure disorder from 
October 6, 2004, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Court held in Rice that TDIU is part and parcel to a 
claim for an increased rating when the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which the increased rating 
is sought.  Id. at 445.  Here, the Veteran stated in his June 
2005 notice of disagreement that he is unable to work while 
discussing his service-connected post traumatic seizure disorder.  
The evidence indicates that the Veteran retired in 1974 due to a 
traumatic brain injury.  Accordingly, the Veteran and the 
evidence have reasonably raised the issue of entitlement to TDIU.  
Appellate review of this element of the Veteran's claim at this 
time, however, would be premature.

In this regard, the Veteran should be sent a VCAA notice letter 
regarding the TDIU element of his claim.  This letter should 
notify the Veteran and his representative of any information or 
lay or medical evidence not previously provided that is necessary 
to substantiate a TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran, 
to include a formal application form and an employment 
information form, and what information or evidence VA will 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, this letter should be compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), by including information on 
how VA determines disability ratings and effective dates, keeping 
in mind that a TDIU is part of an increased rating claim.

A TDIU may be assigned under 38 C.F.R. § 4.16(a) if the Veteran 
satisfies two requirements.  First, the Veteran must meet a 
minimum percent rating.  If he has 1 service-connected 
disability, it must be rated at 60 percent or more.  If he has 2 
or more service-connected disabilities, at least 1 must be rated 
at 40 percent or more and the combined rating must be 70 percent 
or more.  Second, the Veteran must be found to be unable to 
secure and follow a substantially gainful occupation as a result 
of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet any of the above percentage 
rating requirements, a TDIU still may be assigned on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  To qualify, the 
Veteran must be unemployable by reason of his service-connected 
disability or disabilities.  38 C.F.R. § 4.16(b).  The matter 
then is referred to the Director of the Compensation and Pension 
Service for further consideration.  Id.

At present, the Veteran is service-connected for post traumatic 
seizure disorder and gum dysplasia.  The decision herein 
increased the disability rating for the service-connected post 
traumatic seizure disorder t 60 percent for the period from 
October 6, 2004.  His rating for gum dysplasia is 10 percent.  
Thus, the Veteran's service-connected disability rating meets the 
minimum schedular requirements set forth in 38 C.F.R. § 4.16(a) 
for consideration of a TDIU from the period from October 6, 2004.

Given the Veteran's assertion that he is unable to work and the 
evidence which indicates that he retired in 1974 due to a 
traumatic brain injury, consideration of assignment of TDIU must 
be addressed pursuant to 38 C.F.R. § 4.16(b).  Fulfillment of 
VA's duty to assist requires further development, including a 
medical examination and opinion and/or a social and industrial 
survey, so that the question of whether the Veteran is 
unemployable due to service-connected disabilities can be 
addressed by a medical examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The letter should 
explain what information or evidence 
(medical or lay) is necessary to 
substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
information and evidence that is to be 
provided by the Veteran, including a formal 
application form and an employment 
information form, and that VA will attempt 
to obtain on his behalf.  It also should 
include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that TDIU 
is part of an increased rating claim.

2.  Obtain and associate with the claims 
file, after securing any necessary proper 
authorization, any additional pertinent 
records identified by the Veteran with 
respect to his service-connected 
disabilities and employment.  

3.  Schedule the Veteran for a VA 
examination to assess whether he is able to 
obtain or retain employment due to his 
service-connected disabilities.  The claims 
file must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should opine as 
to whether the Veteran is unable to obtain 
or maintain substantially gainful 
employment due to his service-connected 
disabilities (alone or in combination) 
without regard to non-service connected 
disabilities or advancing age.  A complete 
rationale must be provided for the opinion.   

4.  After completion of the above 
development, and if a TDIU is not awarded on 
a schedular basis, determine whether referral 
to the Director of the Compensation and 
Pension Service is warranted for 
extraschedular consideration of TDIU.  Such 
determination shall be set forth in writing 
in the claims file.

5.  Thereafter, adjudicate the Veteran's 
TDIU claim.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


